Title: From George Washington to Major General Philip Schuyler, 10 October 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qurs Harlem Heights Octo: 10th 1776.

I am now to acknowledge Your Favor of the 1st Inst. & to inform You, that the two Sachems of the Cayugas, with Mr Deane the Interpreter, have been with me & spent three or four Days. I shewed them every Civility in My Power & presented them with such Necessaries as our Barren stores afforded and they were pleased to take; I also had them shewn all our Works upon this Island, which I had manned, to give them an Idea of our Force & to do away the false Notions they might have imbibed from the Tales which had been propagated among ’em. They seemed to think we were amazingly strong, and said they had seen enough without Going to our Posts in Jersey or the Other Side Harlem River. They took their Departure Yesterday morning & I hope with No Unfavorable Impressions.
Your Favor of the 6th came to Hand this Day by Mr Bennet; I have communicated the Contents, so far as It respects the Boards, to General Mifflin, who has resumed the Office of Quarter Master General on Mr Moylan’s Resignation & the Application of Congress; He will write You to Morrow about them and will send the Sum You require by the Return of Mr Bennet.
It gives me Great Pleasure to hear the Army is so well supplied with Provision & I would fain hope, that if the Enemy do not Effect any Thing in this or the next Month, that they will not attempt to pass the Lakes till Early in the Spring, by Which Time perhaps We may be able to recruit our Army, tho I have My Fears, That the Buisiness will not go on with Ease and Expedition that I could wish. I have done All I could, and urged strongly the Propriety of Giving the Soldiers a Suit of Clothes annually, how Congress will determine I know not; I have also advised the Raising of the Officers Pay.
We are again deprived of the Navigation of this River by three Ships of War, Two of 44 & the Other of 20 Guns with three or four Tenders, passing our Cheveaux de frize Yesterday Morning

And all our Batteries without any Kind of Damage or Interruption, Notwithstanding a Heavy Fire was kept up from both sides of the River.
I have Given Directions to compleat the Obstructions as fast as possible, and I flatter Myself, if they allow Us a little Time more, that the Passage will become extremely difficult, if Not entirely insecure. their Views I immagine are chiefly to cut off our Supplies & probably to Gain recruits. I am Dr Sir Very respectfully Your most Obedt servt

Go: Washington.

